COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-12-00419-CV


Gilda Ferrell Dunson                   §    From County Court at Law No. 1

                                       §    of Tarrant County (2012-004031-1)
v.
                                       §    November 21, 2012

GMAC Mortgage, LLC                     §    Per Curiam




                                JUDGMENT

      This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed for

want of jurisdiction.




                                   SECOND DISTRICT COURT OF APPEALS


                                   PER CURIAM
                         COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-12-00419-CV


GILDA FERRELL DUNSON                                                  APPELLANT

                                         V.

GMAC MORTGAGE, LLC                                                      APPELLEE


                                      ----------

          FROM COUNTY COURT AT LAW NO. 1 OF TARRANT COUNTY

                                      ----------

                         MEMORANDUM OPINION1

                                      ----------

      This is an attempted appeal from an order signed October 5, 2012,

sustaining the contest to appellant’s affidavit of indigency in the underlying trial

court proceeding. See Tex. R. Civ. P. 145(a) (directing clerk to docket an action

and issue citation without payment of costs when a party files an affidavit of




      1
       See Tex. R. App. P. 47.4.
indigency with an original action). This court lacks jurisdiction to consider this

appeal.

      Generally, appellate courts have jurisdiction to review a trial court’s rulings

after entry of a judgment finally disposing of the case. Lehmann v. Har-Con

Corp., 39 S.W.3d 191, 195 (Tex. 2001). Interlocutory appellate jurisdiction is an

exception to this general rule; it enables appellate courts to review a trial court’s

ruling while the case is still pending before the trial court. See Tex. A & M Univ.

Sys. v. Koseoglu, 233 S.W.3d 835, 840–41 (Tex. 2007). As an intermediate

appellate court, we lack jurisdiction to review an interlocutory order unless a

statute specifically authorizes an exception to the general rule that appeals may

only be taken from final judgments. Qwest Commc’ns Corp. v. AT & T Corp., 24
S.W.3d 334, 336 (Tex. 2000).

      There is no statute authorizing an interlocutory appeal from an indigency

ruling pursuant to Texas Rule of Civil Procedure 145. See Tex. Civ. Prac. &

Rem. Code Ann. § 51.014(a) (West Supp. 2012). In contrast, a trial court’s order

sustaining a contest to an affidavit of indigency filed in connection with an already

pending appeal is appealable. See Tex. R. App. P. 20.1(j); In re Arroyo, 988
S.W.2d 737, 738–39 (Tex. 1998) (orig. proceeding).

      Here, the record contains no final, appealable order.        On October 26,

2012, we notified Appellant of our concern that we lacked jurisdiction over this

case and requested that Appellant or any party desiring to continue the appeal

file a response by November 5, 2012. Appellant filed a response, but it does not


                                         2
present grounds for continuing the appeal. We therefore dismiss this appeal for

lack of jurisdiction. See Tex. R. App. P. 42.3(a).




                                                     PER CURIAM

PANEL: GARDNER, WALKER, and MCCOY, JJ.

DELIVERED: November 21, 2012




                                         3